DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 objected to because of the following informalities:  
With regard to claim 9, “concentrated water feed” should be preceded by “a”.
With regard to claim 9, “the vapor” should recite “the vapors”.  
With regard to claim 12, “evaporation and condensation processes” should recite “evaporation process and condensation processes”.
With regard to claim 20, “the condensing part” should recite “the condensation part”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “evaporation part” and “condensation part” in claims 9 and 18, which both use the generic phrase “part”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, “the condensing part” has insufficient antecedent basis in the claims, claim 8 would need to depend upon claim 7 for antecedence for this phrase.
With regard to claim 13, “each stage of the MSF reversal unit” has insufficient antecedent basis in the claims, claim 13 would need to depend upon claim 12 for antecedence for this phrase.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Williamson (US 3,420,747).
With regard to claim 1, Williamson teaches a system and method for producing distilled water with a multi-stage flash, MSF, reversal unit, the method (see Fig 2, col. 8, l. 56 to col. 9, l. 14) comprising:  providing a water feed (from 120), having a first temperature (necessarily has a temperature), to an 
With regard to claims 2-4, in each stage of Williamson there is evaporator (100-103), brine pool (from ports 120 to 121, see baffles shown in Fig 2), water barrier 130, and tray that collects distilled water (to port 132, bottom of condenser pipes 115-118, see Fig 2, where the water partially evaporators, passes through vapor barrier and condenses on condensing pipes, (col. 8, l. 56 to col. 9, l. 14)
With regard to claim 6, the feed water from inlet port 120 becomes more concentrated as it moves through each evaporator 100-103 to outlet port 121 (see Fig 2, col. 8, l. 56 to col. 9, l. 14).
With regard to claim 7, the cooling unit 110 necessarily receives water at third temperature and outputs at fourth temperature and supplies to condensing parts (115-118) of each stage through lines (123/125/114, see Fig 2).
With regard to claim 8, the feed water from 114 is heated in the condensing parts (115-118) of each the plural stages by vapors condensing from evaporators 100-103 of each the stages(see Fig 2, col. 8, l. 56 to col. 9, l. 14).
With regard to claim 9, Williamson teaches a system and method for producing distilled water with a multi-stage flash, MSF, reversal unit, the method (see Fig 2, col. 8, l. 56 to col. 9, l. 14) comprising:  
With regard to claim 11, Williamson teaches water is heated in freon condenser via pipe 119 prior to providing to evaporators of MSF reversal unit (see Fig 2, col. 8, l. 56 to col. 9, l. 14).
With regard to claim 12,the MSF unit comprises multiple evaporation 100-103 and condensation 115-118 stages (see Fig 2, col. 8, l. 56 to col. 9, l. 14).
With regard to claim 13, in Williamson the temperature of the water feed necessarily drops after each stage of the MSF reversal unit as the water is giving up heat of evaporation to evaporate.
With regard to claim 14, in Williamson the cooling unit 110 only cools to give up heat to the Freon (see Fig 2, col. 8, l. 56 to col. 9, l. 14).
With regard to claim 15, in Williamson the cooling unit 110 is in between last evaporation part 103 and first condensation part 115 via lines 123/125/114 (see Fig 2, col. 8, l. 56 to col. 9, l. 14).
With regard to claim 16, in Williamson water feed is provided to evaporation port (line from 120 to pool of first evaporation part 100 and outputted via condensation ports (lines 121/123/125/114) to inlet of condensation parts 115 (see Fig 2, col. 8, l. 56 to col. 9, l. 14).


With regard to claim 19, in each stage of Williamson there is evaporator/flash chambers (100-103), brine pool (from ports 120 to 121, see baffles shown in Fig 2), through which vapor passes through water barrier 130, and tray that collects distilled water (to port 132, bottom of condenser pipes 115-118, see Fig 2, where the water partially evaporators, passes through vapor barrier and condenses on condensing pipes see Fig 2, col. 8, l. 56 to col. 9, l. 14).
With regard to claim 20, in Williamson the cooling unit 110 necessarily receives water at third temperature and outputs at fourth temperature and supplies to condensing parts (115-118) of each stage through lines (123/125/114) (see Fig 2, col. 8, l. 56 to col. 9, l. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 3,420,747) as set forth above and further in combination with Godshall (US 2013/0168224).
With regard to claims 5 and 17, Williamson teaches all limitations as set forth above, however Williamson does not teach the claimed controller or controlling the pressure of each stage so that the water feed partially evaporates in each stage.
Godshall teaches a clean water generation system from non-potable water (see title, abstract), Godshall teaches the system/process for humidification dehumidification via evaporation chamber and condensation chambers in plural stages [0014-0015], Godshall teaches the steam pressure in each of the plural stages 700 is set and controlled by controller to maximize tower efficiency (see Fig 5, [0080-0087]).
Therefore Williams substantially teaches an evaporation system and process and Godshall substantially teaches an evaporation condensation system and process, and Godshall teaches the ability of control system and controller to set pressure in distillation stages to maximize efficiency and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 3,420,747).
With regard to claims 10, Williamson teaches all limitations as set forth above, however Williams is silent to the range of temperature interval drop in the cooling unit as claimed. However the skilled artisan recognizes the cooler of Williamson must have some temperature drop, and this would be influenced by flow rates of concentrated water and Freon in the cooling unit 110 of Williams (Fig 2), and it would have been obvious to one having ordinary skill in the art to measure and optimize the flow rates and temperature drops in the cooling unit 110 of Williamson motivated to achieve optimal heat exchange and respective cooling of concentrated water / evaporation of Freon in the cooling unit 110 of Williamson.
Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeitoun et al (US 10,099,154, US 9,393,502, US 9,309,129) teaches a multi effect desalination system. Steinbruchel (US 3,941,663) teaches a multi effect desalination system. Wood et al (US 3,871,968) teaches a multi effect desalination system. Alhazmy (US 8,277,614) teaches a multi effect desalination system. Liu (US 4,376,679, US 4,330,373) teaches a multi effect desalination system. Sager Jr (US 3,844,899) teaches a multi effect desalination system. El-Sayed (US 9,539,522) teaches a multi effect desalination system. Alt (US 2018/0154277) teaches a multi effect desalination system. Levite (US 3,442,765) teaches a multi effect desalination system. Chirico (US 3,180,805) teaches a multi effect desalination system. Mukushi et al (US 3,966,562) teaches a multi effect desalination system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772